Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
2.  	Claims 2, 4-6, 8-18, 20-23 are pending.

Claim Objections
3.	Prior objections of claims 4-13 and 16-22 are withdrawn in view of applicant’s amendments.
Claim Rejections - 35 USC § 112
4.	Prior claim rejections under 35 USC 112 with regard to claim 14 are withdrawn in view of applicant amendments.
Allowable Subject Matter
5.	Claims 2, 4-6, 8-18, and 20-23 are allowed.

With respect to the independent claim 2, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…receive a plurality of transactions from a plurality of agent computer devices each associated with an agent, wherein each transaction of the plurality of transactions includes a decision rating, and wherein each transaction is associated with a first decision; 

generate a summary of the first decision based on the plurality of decision ratings and the plurality of weights associated with the plurality of transactions; 
generate a block based on the summary and the plurality of transactions;…”
, in combination with the other claimed limitations.   

With respect to the independent claim 14, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…receive a first plurality of transactions from a first plurality of agent computer devices each associated with an agent, wherein each transaction of the first plurality of transactions includes a decision rating, and wherein each transaction of the first plurality of transactions is associated with a first decision; 
generate a first summary of the first decision based on the plurality of decision ratings and a plurality of weights associated with the first plurality of transactions; 
receive a second plurality of transactions from the first plurality of agent computer devices, wherein each transaction of the second plurality of transactions includes a decision rating, and wherein each transaction of the second plurality of transactions is associated with a second decision; 
generate a second summary of the second decision based on the plurality of decision ratings and a plurality of weights associated with the second plurality of transactions; 
generate a block based on the first summary, the second summary, the first plurality of transactions, the second plurality of transactions, and the plurality of weights;…”, in combination with the other claimed limitations.   


With respect to the independent claim 15, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…receiving a plurality of transactions from a plurality of agent computer devices each associated with an agent, wherein each transaction of the plurality of transactions includes a decision rating, and wherein each transaction is associated with a first decision; 
associating a weight with each of the plurality of agents; 
generating a summary of the first decision based on the plurality of decision ratings and the plurality of weights associated with the plurality of transactions; 
generating a block based on the summary and the plurality of transactions;…”
, in combination with the other claimed limitations.   

	Dependent claims 4-6, 8-13, 16-18, and 20-23 are allowed for being dependent to an already allowed claim.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167